Exhibit 10.1

EXECUTION VERSION

THIRD AMENDMENT

THIRD AMENDMENT, dated as of December 8, 2016 (this “Amendment”), to the Second
Amended and Restated Credit Agreement, dated as of September 10, 2014 (as
amended, supplemented or otherwise modified prior to the date hereof, including
as amended by the First Amendment, dated as of June 26, 2015, and the Second
Amendment, dated as of April 1, 2016, the “Credit Agreement”), among Marriott
Vacations Worldwide Corporation, a Delaware corporation (“MVWC”), Marriott
Ownership Resorts, Inc., a Delaware corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time party
thereto (the “Lenders”), Bank of America, N.A. and Deutsche Bank Securities
Inc., as co-syndication agents, Bank of America, N.A. and Deutsche Bank
Securities Inc. as co-documentation agents and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, MVWC, the Borrower, the Lenders and the Administrative Agent are
parties to the Credit Agreement;

WHEREAS, MVWC and the Borrower have requested that the Credit Agreement be
amended as set forth herein; and

WHEREAS, Lenders constituting the Required Lenders and the Administrative Agent
are willing to agree to this Amendment on the terms set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

SECTION 1. Capitalized Terms. Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

SECTION 2. Amendments. (a) The Credit Agreement is hereby amended as of the
Third Amendment Effective Date to delete the stricken text (indicated textually
in the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Credit
Agreement attached as Exhibit A hereto.

(b) The Credit Agreement is further amended as of the Third Amendment Effective
Date by deleting Schedule 1.1E in its entirety and replacing it with a new
Schedule 1.1E in the form of Exhibit B hereto.

SECTION 3. Conditions to Effectiveness of Amendment. This Amendment shall become
effective on the date on which the following conditions precedent have been
satisfied or waived (the “Third Amendment Effective Date”):

(a) The Administrative Agent shall have received a counterpart of this
Amendment, executed and delivered by a duly authorized officer of each of
(A) MWVC, (B) the Borrower, (C) Lenders constituting the Required Lenders and
(D) the Administrative Agent.

(b) After giving effect to this Amendment, each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material



--------------------------------------------------------------------------------

 

2

 

respects (and in all respects if qualified by materiality) on and as of the
Third Amendment Effective Date as if made on and as of the Third Amendment
Effective Date (or to the extent such representations and warranties expressly
relate to an earlier date, as of such earlier date).

(c) No Default or Event of Default shall have occurred and be continuing on the
Third Amendment Effective Date or after giving effect to the amendments
contemplated herein and any extensions of credit requested to be made on the
Third Amendment Effective Date.

(d) All governmental and third party approvals necessary in connection with the
transactions contemplated hereby and by the Credit Agreement shall have been
obtained and be in full force and effect, and all applicable waiting periods
shall have expired without any action being taken or, to the Borrower’s
knowledge, threatened by any competent authority that would restrain, prevent or
otherwise impose adverse conditions on the financing contemplated hereby.

(e) The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented to
the Borrower on or before the Third Amendment Effective Date.

(f) The Administrative Agent and the other Lenders shall have received, at least
5 days prior to the Third Amendment Effective Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, previously requested of the Borrower by the Administrative Agent.

SECTION 4. Representations and Warranties. Each of the Borrower and MVWC hereby
represents and warrants that, after giving effect to this Amendment, (a) each of
the representations and warranties made by any Loan Party in or pursuant to the
Credit Agreement or the other Loan Documents are true and correct in all
material respects (and in all respects if qualified by materiality) on and as of
the Third Amendment Effective Date as if made on and as of the Third Amendment
Effective Date (or to the extent such representations and warranties expressly
relate to an earlier date, as of such earlier date); provided, that each
reference to the Credit Agreement therein shall be deemed to be a reference to
the Credit Agreement after giving effect to this Amendment and (b) no Default or
Event of Default has occurred and is continuing and no Default or Event of
Default will occur after giving effect to the amendments contemplated herein and
any extensions of credit requested to be made on the Third Amendment Effective
Date .

SECTION 5. Effects on Credit Documents. (a) Except as specifically amended
herein, all Loan Documents shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed.

(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of the Loan Documents.

SECTION 6. Expenses. The Borrower agrees to pay and reimburse the Administrative
Agent for all of its reasonable out-of-pocket costs and expenses incurred in
connection with the preparation and delivery of this Amendment, and any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable fees and disbursements of
legal counsel.

SECTION 7. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AMENDMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF



--------------------------------------------------------------------------------

 

3

 

NEW YORK. EACH PARTY HERETO HEREBY AGREES AS SET FORTH FURTHER IN SECTION 10.16
OF THE CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

SECTION 8. Amendments; Execution in Counterparts. (a) This Amendment shall not
constitute an amendment of any other provision of the Credit Agreement not
referred to herein and shall not be construed as a waiver or consent to any
further or future action on the part of the Loan Parties that would require a
waiver or consent of the Lenders or the Administrative Agent. Except as
expressly amended hereby, the provisions of the Credit Agreement are and shall
remain in full force and effect.

(b) This Amendment may not be amended nor may any provision hereof be waived
except pursuant to a writing signed by the Borrower, MVWC, the Administrative
Agent and the Required Lenders. This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Amendment signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

MARRIOTT VACATIONS WORLDWIDE CORPORATION By:  

/s/ Joseph J. Bramuchi

  Name: Joseph J. Bramuchi   Title: Vice President

 

MARRIOTT OWNERSHIP RESORTS, INC. By:  

/s/ Joseph J. Bramuchi

  Name: Joseph J. Bramuchi   Title: Vice President

[Signature Page to Third Amendment to MVW Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

.JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and a Lender

By:  

/s/ Nadeige Dang

  Name: Nadeige Dang   Title: Vice President

 

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Will T. Bowers, Jr.

  Name: Will T. Bowers, Jr.   Title: Senior Vice President

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By:  

/s/ Joanna Soliman

  Name: Joanna Soliman   Title: Vice President By:  

/s/ Alexander Johnson

  Name: Alexander Johnson   Title: Managing Director

 

SUNTRUST BANK, as a Lender By:  

/s/ David A. Ernst

  Name: David A. Ernst   Title: Vice President

[Signature Page to Third Amendment to MVW Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ William O’Daly

  Name: William O’Daly   Title: Authorized Signatory By:  

/s/ Karim Rahimtoola

  Name: Karim Rahimtoola   Title: Authorized Signatory

 

WELLS FARGO CAPITAL FINANCE, LLC,

as a Lender

By:  

/s/ Ajay Jagsi

  Name: Ajay Jagsi   Title: Vice President

 

BANK OF HAWAII, as a Lender By:  

/s/ Rod Peroff

  Name: Rod Peroff   Title: Vice President

 

THE BANK OF NEW YORK MELLON,

as a Lender

By:  

/s/ Abdullah Dahman

  Name: Abdullah Dahman   Title: Vice President

 

FIRST HAWAIIAN BANK, as a Lender By:  

/s/ Derek Chang

  Name: Derek Chang   Title: Vice President

[Signature Page to Third Amendment to MVW Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Steven L. Sawyer

  Name: Steven L. Sawyer   Title: Senior Vice President

[Signature Page to Third Amendment to MVW Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------

Exhibit A

[See attached.]



--------------------------------------------------------------------------------

CONFORMED COPY REFLECTING

FIRST AMENDMENT, DATED AS OF JUNE 26, 2015,

SECOND AMENDMENT, DATED AS OF APRIL 1, 2016,

AND THIRD AMENDMENT, DATED AS OF DECEMBER 8, 2016

 

 

 

$200,000,000

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

among

MARRIOTT VACATIONS WORLDWIDE CORPORATION,

MARRIOTT OWNERSHIP RESORTS, INC.,

as Borrower,

The Several Lenders from Time to Time Parties Hereto,

BANK OF AMERICA, N.A. and DEUTSCHE BANK SECURITIES INC.,

as Co-Syndication Agents and Co-Documentation Agents,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of September 10, 2014

 

 

 

J.P. MORGAN SECURITIES LLC, as Lead Arranger and Bookrunner

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and DEUTSCHE BANK

SECURITIES INC., as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

  DEFINITIONS      2      1.1     Defined Terms      2      1.2     Other
Definitional Provisions      36      1.3     Conversion of Foreign Currencies   
  37   

SECTION 2.

  AMOUNT AND TERMS OF COMMITMENTS      3738      2.1     Commitments      3738
     2.2     Procedure for Borrowing      38      2.3     Commitment Fees, etc
     39      2.4     Termination or Reduction of Commitments      3940   
  2.5     Optional Prepayments      40      2.6     Mandatory Prepayments and
Commitment Reductions      40      2.7     Conversion and Continuation Options
     41      2.8     Limitations on Eurocurrency Tranches      4142      2.9    
Interest Rates and Payment Dates      4142      2.10   Computation of Interest
and Fees      42      2.11   Market Disruption; Inability to Determine Interest
Rate; Illegality      4243      2.12   Pro Rata Treatment and Payments      4445
     2.13   Requirements of Law      4647      2.14   Taxes      4849      2.15
  Indemnity      5152      2.16   Change of Lending Office      52      2.17  
Replacement of Lenders      52      2.18   Defaulting Lenders      5253   
  2.19   Accordion      54      2.20   Refunding of Dollar Loans Made by Foreign
Currency Lenders      5556      2.21   Loan Conversion and Participation      56
  

SECTION 3.

  LETTERS OF CREDIT      5657      3.1     L/C Commitment      5657      3.2    
Procedure for Issuance of Letter of Credit      5758      3.3     Fees and Other
Charges      58      3.4     L/C Participations      5859      3.5    
Reimbursement Obligation of the Borrower      5960      3.6     Obligations
Absolute      5960      3.7     Letter of Credit Payments      60      3.8    
Applications      6061      3.9     Termination of Issuing Bank      6061   

SECTION 4.

  REPRESENTATIONS AND WARRANTIES      6061      4.1     Financial Condition     
6061      4.2     No Change      61      4.3     Existence; Compliance with Law
     6162   



--------------------------------------------------------------------------------

  4.4     Power; Authorization; Enforceable Obligations      6162      4.5    
No Legal Bar      62      4.6     Litigation      62      4.7     No Default   
  62      4.8     Ownership of Property; Liens      6263      4.9    
Intellectual Property      6263      4.10   Taxes      6263      4.11   Federal
Regulations      6263      4.12   Labor Matters      63      4.13   ERISA     
63      4.14   Investment Company Act; Other Regulations      6364      4.15  
Subsidiaries      6364      4.16   Use of Proceeds      6364      4.17  
Environmental Matters      6364      4.18   Accuracy of Information, etc     
6465      4.19   Security Documents      65      4.20   Solvency      6566   
  4.21   Regulation H      66      4.22   Certain Documents      66      4.23  
Anti-Corruption Laws and Sanctions      66      4.24   EEA Financial
Institutions      6667   

SECTION 5.

  CONDITIONS PRECEDENT      6667      5.1     Conditions to Initial Extension of
Credit      6667      5.2     Conditions to Each Extension of Credit      70   

SECTION 6.

  AFFIRMATIVE COVENANTS      7071      6.1     Financial Statements      7071   
  6.2     Certificates; Other Information      7172      6.3     Compliance and
Borrowing Base Certificates      73      6.4     Payment of Obligations     
7374      6.5     Maintenance of Existence; Compliance      74      6.6    
Maintenance of Property; Insurance      74      6.7     Inspection of Property;
Books and Records; Discussions      7576      6.8     Notices      7576   
  6.9     Environmental Laws      76      6.10   Additional Collateral, etc     
7677      6.11   Accounts      7879      6.12   Credit Rating      79      6.13
  Compliance with Anti-Corruption Laws and Sanctions      79   

SECTION 7.

  NEGATIVE COVENANTS      7980      7.1     Financial Condition Covenants     
7980      7.2     Borrowing Base      80      7.3     Indebtedness      80   
  7.4     Liens      8283      7.5     Fundamental Changes      8384      7.6  
  Disposition of Property      8485   



--------------------------------------------------------------------------------

  7.7     Restricted Payments      8586      7.8     Capital Expenditures     
8586      7.9     Investments      8687      7.10   Transactions with Affiliates
     8788      7.11   Sales and Leasebacks      8889      7.12   Swap Agreements
     8889      7.13   Changes in Fiscal Periods      8889      7.14   Negative
Pledge Clauses      8889      7.15   Clauses Restricting Subsidiary
Distributions      8889      7.16   Lines of Business      8889      7.17  
Amendments to Intercompany and Other Agreements      8990      7.18   Optional
Payments and Modifications of Subordinated Debt      8990      7.19   Use of
Proceeds      8990   

SECTION 8.

  EVENTS OF DEFAULT      8990   

SECTION 9.

  THE AGENTS      9293      9.1     Appointment      9293      9.2    
Delegation of Duties      9293      9.3     Exculpatory Provisions      9293   
  9.4     Reliance by Administrative Agent      9394      9.5     Notice of
Default      9394      9.6     Non-Reliance on Agents and Other Lenders     
9394      9.7     Indemnification      9495      9.8     Agent in Its Individual
Capacity      9495      9.9     Successor Administrative Agent      9495   
  9.10   Documentation Agents and Syndication Agents      9596   

SECTION 10.

  MISCELLANEOUS      9596    10.1     Amendments and Waivers      9596    10.2  
  Notices      9697    10.3     No Waiver; Cumulative Remedies      9798   
10.4     Survival of Representations and Warranties      9798    10.5    
Payment of Expenses and Taxes      9799    10.6     Successors and Assigns;
Participations and Assignments      98100    10.7     Adjustments; Set-off     
101103    10.8     Counterparts      102103    10.9     Severability      102103
   10.10   Integration      102103    10.11   GOVERNING LAW      102103    10.12
  Submission To Jurisdiction; Waivers      102104    10.13   Acknowledgements   
  103104    10.14   Releases of Guarantees and Liens      103104    10.15  
Confidentiality      104105    10.16   WAIVERS OF JURY TRIAL      105106   
10.17   USA Patriot Act      105106    10.18   Effect of Amendment and
Restatement of the Existing Credit Agreement      105106    10.19  
Acknowledgement and Consent to Bail-In of EEA Financial Institutions      105107
  



--------------------------------------------------------------------------------

SCHEDULES:

 

1.1A   Commitments** 1.1B   Borrowing Base**** 1.1C   Mortgaged Property** 1.1D
  Description of Singapore LC 1.1E   Fiscal Periods***** 1.1F   Excluded
Property* 4.4   Consents, Authorizations, Filings and Notices 4.15  
Subsidiaries*** 4.19(a)   UCC Filing Jurisdictions* 4.19(b)   Mortgage Filing
Jurisdictions* 4.21   Real Property in Flood Area** 7.3(d)   Existing
Indebtedness 7.4(f)   Existing Liens

 

EXHIBITS:

 

A   [Reserved] B   Form of Compliance Certificate* C   Form of Closing
Certificate D   Form of Mortgage E   Form of Assignment and Assumption* F   Form
of Borrowing Base Certificate* G-1   Form of Legal Opinion of Greenberg Traurig
LLP G-2   Form of In-House Legal Opinion G-3   Form of Land Trust Legal Opinion
H   Forms of U.S. Tax Certificate* J-1   Form of Increased Facility Activation
Notice* J-2   Form of New Lender Supplement* K   Power of Attorney L   Form of
Marriott Comfort Letter M   Form of Ritz-Carlton Comfort Letter N   Form of
Notice of Borrowing*

 

* As amended on the Second Amendment and Restatement Effective Date.

 

** As amended on the First Amendment Effective Date.

 

*** As amended on the Second Amendment Effective Date.

 

**** Schedule 1.1B, as amended on the Second Amendment and Restatement Effective
Date, and Annex 1 thereto, as amended on the Second Amendment Effective Date.

 

***** As amended on the Third Amendment Effective Date.



--------------------------------------------------------------------------------

 

6

 

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document. For the
avoidance of doubt it is understood that Excluded Property is not “Collateral”.

“Collection Account”: any deposit or securities account of a Loan Party
designated by the Borrower as a “Collection Account” in which the Administrative
Agent has a valid, perfected and enforceable security interest and over which
the Administrative Agent has “control” (as defined in the Uniform Commercial
Code) pursuant to an account control agreement satisfactory in form and
substance to the Administrative Agent.

“Collateralized”: with respect to any Letter of Credit, means that such Letter
of Credit is secured by cash collateral arrangements and/or backstop letters of
credit entered into on terms and in amounts reasonably satisfactory to the
relevant Issuing Lender or, in the case of Section 2.6, to the Administrative
Agent; and the terms “Collateralize” and “Collateralization” shall have
correlative meanings.

“Commitment”: the obligation of a Lender, if any, to make Loans and participate
in Letters of Credit in an aggregate principal and/or face amount not to exceed
the amount set forth under the heading “Commitment” opposite such Lender’s name
on Schedule 1.1A or in the Assignment and Assumption pursuant to which such
Lender became a party hereto after the Second Amendment and Restatement
Effective Date, or in an Increased Facility Activation Notice or in a New Lender
Supplement pursuant to which such Lender became a party hereto, as applicable,
as the same may be changed from time to time pursuant to the terms hereof. As of
the Second Amendment and Restatement Effective Date, the total amount of
Commitments is $200,000,000.

“Commitment Fee Rate”: at any date, the rate per annum set forth under the
relevant column heading in the Pricing Grid based upon the Borrower’s Level at
such date.

“Commitment Period”: the period from and including the Closing Date (or, in the
case of a Lender that becomes a party hereto after the Closing Date pursuant to
Section 2.19, the date on which such Lender becomes a party hereto) to but
excluding the Termination Date.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Consolidated Adjusted EBITDA”: for any period, Consolidated EBITDA for such
period,

plus (to the extent taken into account in calculating Consolidated EBITDA for
such period)

(a) any extraordinary or non-recurring non-cash expenses or losses, including,
for the avoidance of doubt, any extraordinary or non-recurring non-cash expenses
disclosed in the form 8-K filed by Marriott with the SEC on September 9, 2011,
and extraordinary or non-recurring cash charges to the extent such cash charges
are incurred on or after the First Amendment and Restatement Effective Date but
on or before the end of the fourth full fFiscal qQuarter following the First
Amendment and Restatement Effective Date and do not exceed an aggregate amount
of $45,000,000;



--------------------------------------------------------------------------------

 

9

 

Unrestricted cash and Cash Equivalents held by MVWC, the Borrower and the
Subsidiary Guarantors at such date minus $50,000,000 and (ii) $0 and
(y) $100,000,000, and (B) any Specified Cash on deposit in a prefunding account
established and maintained for the benefit of an Indenture Trustee in connection
with Qualified Securitization Transactions.

“Continuing Directors”: the directors of MVWC on the Closing Date, after giving
effect to the Spin-Off and the other transactions contemplated by the Original
Credit Agreement, and each other director, if, in each case, such other
director’s nomination for election to the board of directors of MVWC is
recommended by at least 66-2/3% of the then Continuing Directors.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Conversion Date”: any date on which either (a) an Event of Default under
Section 8(g) has occurred or (b) the Commitments shall have been terminated
and/or the Loans shall have been declared immediately due and payable pursuant
to Section 8.

“Converted Loans”: as defined in Section 2.21(a).

“Credit Party”: the Administrative Agent, the Issuing Lender or any other
Lender.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or (iii) pay
over to any Credit Party any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans and participations in then outstanding Letters of Credit
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, (d) has become the subject of a Bankruptcy Event or (e) has become the
subject of a Bail-In Action.

“Deferred Compensation Plan”: the Marriott Vacations Worldwide Corporation
Deferred Compensation Plan, effective as of July 1, 2013, for certain employees
and non-employee directors of MVWC and its Subsidiaries, as the same may from
time to time be amended, modified or otherwise supplemented.

“Deferred Compensation Plan Assets”: assets acquired by MVWC or its Subsidiaries
specifically for the purpose of satisfying the obligations of MVWC and its
Subsidiaries under the



--------------------------------------------------------------------------------

 

10

 

Deferred Compensation Plan, together with earnings or gains on such assets, all
of which will be held in a Deferred Compensation Plan Trust.

“Deferred Compensation Plan Trust”: any trust established by MVWC as grantor to
support MVWC’s ability to make payments to participants in accordance with the
terms of the Deferred Compensation Plan.

“Destination Club Competitor Brand”: (i) a branded timeshare, fractional or
vacation ownership resort chain with both (x) one thousand (1,000) or more
timeshare units or villas and (y) five (5) or more timeshare, fractional or
vacation ownership resorts; or (ii) a timeshare, fractional or vacation
ownership exchange program with both (x) ten thousand (10,000) or more timeshare
weeks (or weeks-equivalents, if denominated in points) affiliated with the
exchange program and (y) such affiliated weeks represent three (3) or more
timeshare, fractional or vacation ownership resorts.

“Developer Capital Spending”: for any period, the sum of (i) Capital
Expenditures of MVWC and its Subsidiaries on a consolidated basis that are
attributable to the acquisition of completed Time Share Interests or development
of Time Share Interests (excluding, for the avoidance of doubt, any Time Share
Development Property Capital Expenditures) during such period and (ii) the
portion of any Time Share Development Property Capital Expenditures made during
such period or in any prior period which is attributable to the portion of any
Time Share Development Property (or any In-Process Property that was formerly
categorized as Time Share Development Property) which is converted to Time Share
Interests during such period.

“Direct Competitor”: any Person, or any Person that controls or is under common
control with or that is controlled by a Person, that (i) owns, directly or
indirectly, a Lodging Competitor Brand or a Destination Club Competitor Brand or
(ii) is a master franchisee, master franchisor or sub-franchisor for a Lodging
Competitor Brand or a Destination Club Competitor Brand (for the purposes
hereof, the terms master franchisee, master franchisor, and sub-franchisor each
mean a Person that has been granted the right by a franchisor to offer and sell
subfranchises for such Person’s own account); provided that any prospective
Assignee that is a commercial bank shall not constitute a Direct Competitor if
it acquired its interest in a Person that is a Direct Competitor as a
consequence of having been a lender to a Person that is a Direct Competitor. For
purposes of this definition, “control” of a Person means the power, directly or
indirectly, to direct or to cause the direction of the management and policies
of such Person, whether by contract or otherwise.

“Direct-from-Consumer Time Share Interests”: any Time Share Interests which any
Loan Party repurchases directly from consumers, forecloses on or obtains through
an exchange, deed-in-lieu of foreclosure or similar process after the Closing
Date.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Documentation Agents”: as defined in the preamble hereto.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Dollar Equivalent”: on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount and (b) with respect to an amount
denominated in any other currency, the equivalent in Dollars of such amount
determined by the Administrative Agent in accordance with normal banking
industry practice using the Exchange Rate on the most recent Calculation Date
(or if



--------------------------------------------------------------------------------

 

14

 

“Exchange Rate”: for any day with respect to any currency (other than Dollars),
the rate at which such currency may be exchanged into Dollars in the London
foreign exchange market for delivery two Business Days later (or, with respect
to Pounds Sterling, such other Business Day as the Administrative Agent shall
reasonably deem applicable with respect to such currency), as set forth at 11:00
A.M., London time, on such day on the applicable Reuters WRLD page (or
equivalent) with respect to such currency. In the event that such rate does not
appear on the applicable Reuters WRLD page (or equivalent), the Exchange Rate
with respect to such currency shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower or, in the absence of such
agreement, such Exchange Rate shall instead be the spot rate of exchange of the
Administrative Agent in the London interbank market or other market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about 11:00 A.M., London time, on such day for the purchase of
Dollars with such currency, for delivery two Business Days later (or, with
respect to Pounds Sterling, such other Business Day as the Administrative Agent
shall reasonably deem applicable with respect to such currency); provided,
however, that if at the time of any such determination, for any reason, no such
spot rate is being quoted, the Administrative Agent may use any method it
reasonably deems appropriate to determine such rate, and such determination
shall be conclusive absent manifest error.

“Excluded Foreign Subsidiary”: any Foreign Subsidiary in respect of which either
(a) the pledge of all of the Capital Stock of such Subsidiary as Collateral or
(b) the guaranteeing by such Subsidiary of the Obligations, would, in the good
faith judgment of the Borrower, result in adverse tax consequences to the
Borrower.

“Excluded Property”: (i) raw land, (ii) real property that is not yet at a stage
of development such that it would be classified as In-Process Property,
(iii) Time Share Receivables and Related Assets that constitute collateral for
the Receivables Warehouse Facility or that secure a Qualified Securitization
Transaction, (iv) any property (excluding In-Process Property, Time Share
Receivables, residual interests in Qualified Securitization Transactions and any
Intercompany Agreement) to the extent that such grant of a security interest in
such property is prohibited by any Requirements of Law, requires a consent not
obtained of any Governmental Authority pursuant to such Requirement of Law or is
prohibited by, or constitutes a breach or default under or results in the
termination of, or requires any consent not obtained under, any contract,
license, agreement, instrument or other document evidencing or giving rise to
such property (provided that at the time such contract, license, agreement,
instrument or other document became effective it did not violate Section 7.14)
or, in the case of any such property that constitutes Investment Property,
Pledged Stock or Pledged Notes, any applicable shareholder or similar agreement
(provided that at the time such agreement became effective it did not violate
Section 7.14), except to the extent that such Requirement of Law or the term in
such contract, license, agreement, instrument or other document or shareholder
or similar agreement providing for such prohibition, breach, default or
termination or requiring such consent is ineffective under applicable law,
(v) any real property (a) with respect to which no management contract exists
with any Group Member or (b) to the extent that no Group Member has the
contractual right to name the Administrative Agent as an additional insured or
loss payee on any insurance policies insuring such real property, as
contemplated by Section 6.6(b)(iii), (vi) any Direct-from-Consumer Time Share
Interests (other than any Direct-from-Consumer Time Share Interests that the
Borrower elects to include in the Borrowing Base as Eligible Time Share
Interests pursuant to Section 6.10(c)(iii)), (vii) any other real property
(other than In-Process Property, Time Share Receivables or Time Share
Interests), if such real property is not subject to a Mortgage as of the Second
Amendment and Restatement Effective Date and, (viii) the properties listed on
Schedule 1.1F hereto and (ix) Deferred Compensation Plan Assets.

“Excluded Swap Obligation”: with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Guarantor of, or the



--------------------------------------------------------------------------------

 

20

 

or otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation; and

(j) for the purposes of Section 8(e) only, all obligations of such Person in
respect of Swap Agreements and related derivatives.

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such indebtedness is
non-recourse to such Person. For the avoidance of doubt, Indebtedness of the
type described in the preceding sentence shall not be considered to be recourse
to a Person if recourse is contingent upon the occurrence of specified events
that have not yet occurred in circumstances in which the occurrence of such
events is within the control of such Person (e.g., provisions commonly known as
“bad boy” provisions). Notwithstanding anything herein to the contrary,
Indebtedness shall not include (i) any payment obligation or other liability of
such Person under the Marriott International, Inc. Executive Deferred
Compensation Plan or the Marriott Vacations Worldwide CorporationInternational,
Inc. Executive Deferred Compensation Plan, each a non-qualified deferred
compensation plan within the meaning of IRC Section 409A, and (ii) any amounts
relating to full membership agreements in The Ritz-Carlton Golf Club & Spa,
Jupiter (Florida) which are refundable, without interest, to full members in
good standing after thirty years of continuous membership and which do not, in
any case, have a redemption date earlier than the year 2029.

“Indemnified Liabilities”: as defined in Section 10.5.

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.

“Indemnitee”: as defined in Section 10.5.

“Indenture Trustee”: with respect to a Qualified Securitization Transaction, any
entity designated as trustee or indenture trustee in the documents relating to
such Qualified Securitization Transaction.

“Independent Financial Advisor”: an accounting, appraisal, investment banking
firm or consultant to Persons engaged in similar businesses of nationally
recognized standing that is, in the good faith judgment of the Borrower,
qualified to perform the task for which it has been engaged.

“In-Process Property”: real property owned by a Loan Party that such Loan Party
intends to convert into Time Share Interests for which the Preliminary
Construction Stage has commenced; provided that for the avoidance of doubt, raw
land shall not be considered In-Process Property. For purposes of this
definition, the “Preliminary Construction Stage has commenced” when each of the
following is true regarding the applicable real property: (a) the engineering
and design work is complete; (b) all material construction contracts relating to
the applicable real property have been executed; (c) the portion of the site
related to the real property has been cleared, prepared and excavated; and
(d) construction of the building substructure has commenced.

“Insolvent”: with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.



--------------------------------------------------------------------------------

 

35

 

“Swap Obligation”: with respect to any person, any obligation to pay or perform
under any Swap.

“Syndication Agents”: as defined in the preamble hereto.

“TARGET Day”: any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) reasonably determined
by the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euros.

“Taxes”: any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Date”: September 10, 2019.

“Third Amendment”: the Third Amendment, dated as of December 8, 2016, among the
Borrower, Marriott Vacations Worldwide Corporation, the Administrative Agent and
the Lenders party thereto.

“Third Amendment Effective Date”: as defined in the Third Amendment.

“Time Share Development Property”: any portion of any existing hotel or resort
property acquired by any Group Member, which has not been dedicated to any time
share arrangement, plan, scheme or similar device and which such Group Member
intends primarily to convert into Time Share Interests. For the avoidance of
doubt, any real property interest that qualifies as Time Share Development
Property shall be deemed not to qualify as In-Process Property or a Time Share
Interest.

“Time Share Development Property Capital Expenditures”: any Capital Expenditures
of MVWC and its Subsidiaries on a consolidated basis attributable to the
acquisition, renovation and/or improvement of any Time Share Development
Property.

“Time Share Interest”: (i) inventory available to occupy as a dwelling or
accommodation, and which may be coupled with an estate in real estate or limited
to a right to use real estate without an estate or ownership interest, pursuant
to any time share arrangement, plan, scheme, or similar device, in any legal
form or structure (including units physically located within a project that are
currently used for sales and/or administrative purposes and that have received
certificates of occupancy for such use) or (ii) any real property interest
completed and available to occupy as a dwelling or accommodation and intended by
Borrower to be dedicated to any such time share arrangement (including units
physically located within a project that are currently used for sales and/or
administrative purposes and that have received certificates of occupancy for
such use).

“Time Share Receivable”: a note receivable arising from the financing of the
sale of timeshare intervals and fractional products to a retail customer.

“Time Share SPV”: an entity intended to be bankruptcy-remote and which is formed
for the purpose of engaging in securitization transactions with respect to Time
Share Receivables and the indebtedness of which is Non-Recourse Debt.

“Title Insurance Company”: as defined in Section 5.1(k)(ii).



--------------------------------------------------------------------------------

 

71

 

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c) Borrowing Base. The Administrative Agent shall have received a Borrowing
Base Certificate demonstrating pro forma compliance with Section 7.2 after
giving effect to the extensions of credit requested to be made on such date (it
being understood that (x) the Borrowing Base Certificate delivered pursuant to
clause (vi) of Section 5.1(g) satisfies this requirement on the Closing Date and
(y) that such Borrowing Base Certificate shall be based on the most recent
Borrowing Base Certificate delivered pursuant to Section 6.3(b) adjusted only
for the requested extension of credit); provided that no such certificate shall
be required in connection with an extension of credit that does not result in an
increase in the Total Extensions of Credit.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

Each of MVWC and the Borrower agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, each of MVWC and the
Borrower shall and shall cause each of their respective Subsidiaries, as
applicable, to:

6.1 Financial Statements. Furnish to the Administrative Agent and each Lender:

(a) as soon as available, but in any event within 90 days after the end of each
Fiscal Year, a copy of the audited consolidated balance sheet of MVWC and its
consolidated Subsidiaries as at the end of such Fiscal Year and the related
audited consolidated statements of income and of cash flows for such Fiscal
Year, setting forth in each case in comparative form the figures for the
previous Fiscal yYear, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by Ernst & Young LLP or other independent certified public accountants of
nationally recognized standing;

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three Fiscal Quarters of each Fiscal Year (except in the
case of the third Fiscal Quarter of Fiscal Year 2011, not later than 45 days
after the effective date of the Spin-Off), the unaudited consolidated balance
sheet of MVWC and its consolidated Subsidiaries as at the end of such Fiscal
Quarter and the related unaudited consolidated statements of income and of cash
flows for such Fiscal Quarter and the portion of the Fiscal Year through the end
of such Fiscal Quarter, setting forth in each case in comparative form the
figures for the previous Fiscal Year, certified by a Responsible Officer as
being fairly stated in all material respects (subject to normal year-end audit
adjustments); and

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.



--------------------------------------------------------------------------------

 

74

 

(a) concurrently with the delivery of any financial statements pursuant to
Section 6.1, a Compliance Certificate of a Responsible Officer (i) stating that,
to the best of such Responsible Officer’s knowledge, no Default or Event of
Default has occurred and is continuing as of the date of such certificate,
except as specified in such certificate, (ii) containing all information and
calculations necessary for determining compliance by each Group Member with the
provisions of this Agreement referred to therein as of the last day of the
Fiscal Quarter or Fiscal Year, as the case may be, and (iii) to the extent not
previously disclosed to the Administrative Agent, (1) a description of any
change in the jurisdiction of organization of any Loan Party, (2) a list of any
Intellectual Property in the categories set forth in Schedule 6 to the Guarantee
and Collateral Agreement acquired or exclusively licensed by any Loan Party and
(3) a description of any Person that has become a Group Member, in each case
since the date of the most recent report delivered pursuant to this clause
(iii) (or, in the case of the first such report so delivered, since the
Effective Date);

(b) within 20 days (or if such twentieth day is not a Business Day, the next
such day that is a Business Day) following the end of each Fiscal Month, a
Borrowing Base Certificate duly executed by the Chief Financial Officer,
Controller or a Company Vice President setting forth a calculation of the
Borrowing Base as of the end of such fFiscal periodMonth; provided, that, MVWC
shall deliver an interim Borrowing Base Certificate to the Administrative Agent
upon (i) any Material Disposition (it being understood and agreed that such
Borrowing Base Certificate shall be calculated after giving pro forma effect to
such Material Disposition) and (ii) as required by Section 5.2(c); and

(c) within 20 days (or if such twentieth day is not a Business Day, the next
such day that is a Business Day) following the end of each Fiscal Month the
Borrower will provide certification to the Title Insurance Company of the
quantum of beneficial interests in the Land Trust subject to a Mortgage.

6.4 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member.

6.5 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.5 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Contractual Obligations and Requirements
of Law except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

6.6 Maintenance of Property; Insurance. (a) (i) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (ii) maintain with financially sound and reputable companies
insurance on all its property in at least such amounts and against at least such
risks (but including in any event public liability, product liability and
business interruptions) as are usually insured against in the same general area
by companies engaged in the same or a similar business.

(b) Without limiting the requirements in Section 6.6(a), maintain, with
financially sound and reputable companies, insurance policies (i) insuring the
Collateral (including any Collateral that is owned through the Beneficial
Interests (as defined in the Mortgages)) against loss by fire, explosion, theft
and such other casualties as is consistent with that carried by other reasonably
prudent



--------------------------------------------------------------------------------

 

85

 

7.6 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person, except:

(a) the Disposition of obsolete or worn out property in the ordinary course of
business;

(b) the sale of inventory (including Time Share Interests) in the ordinary
course of business;

(c) Dispositions permitted by clause (i) (A) or (ii)(A) of Section 7.5(b);

(d) the sale or issuance of any Subsidiary’s Capital Stock to MVWC or the
Borrower or any Wholly Owned Subsidiary Guarantor;

(e)(i) the Disposition of Time Share Receivables in the ordinary course of
business (which may include the Disposition of disputed or written down Time
Share Receivables in a manner determined to be prudent by MVWC),
(ii) Dispositions of Time Share Receivables and Related Assets or an interest
therein of the type specified in the definition of “Qualified Securitization
Transaction” to a Time Share SPV, in each case provided that, after giving pro
forma effect to such Disposition and application of proceeds thereof, the
Borrower is in compliance with Section 7.2 and (iii) the Disposition of Time
Shares Receivables by Foreign Subsidiaries for fair value;

(f) the Disposition of Time Share Interests (other than in the ordinary course
of business) not to exceed $50,000,000 in gross proceeds in any Fiscal Year;

(g) the Disposition of real property (other than Time Share Interests) not to
exceed $150,000,000 in gross proceeds in any Fiscal Year;

(h) Dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Group Member;

(i) Dispositions in connection with and contemplated by the Separation and
Distribution Agreement and the Intercompany Agreements;

(j) the Disposition of property having a fair market value not to exceed
$5,000,000 in the aggregate for any Fiscal Year;

(k) the issuance of Preferred Stock;

(l) the Disposition in the ordinary course of business of interests in the
entities which hold the interests in inventory used in the operation of the
Marriott Vacation Club, Asia Pacific business to an independent trustee or
administrative third parties subject to regulatory provisions of the laws of the
jurisdictions governing such entities; and

(m) any operating or capital lease entered into by any Group Member (as lessor)
in the ordinary course of business.; and



--------------------------------------------------------------------------------

 

86

 

(n) Dispositions of Deferred Compensation Plan Assets, the proceeds of which are
used (i) to acquire other Deferred Compensation Plan Assets, (ii) to make
payments to current and former employees and non-employee directors of MVWC and
its Subsidiaries pursuant to the Deferred Compensation Plan or (iii) as
otherwise permitted by the Deferred Compensation Plan Trust in which such
Deferred Compensation Plan Assets are held.

7.7 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:

(a) any Subsidiary may make Restricted Payments to MVWC, the Borrower or any
Wholly Owned Subsidiary Guarantor;

(b) so long as no Default or Event of Default shall have occurred and be
continuing, MVWC may purchase MVWC’s common stock or common stock options from
present or former officers or employees of any Group Member upon the death,
disability or termination of employment of such officer or employee, provided,
that the aggregate amount of payments under this clause (b) after the Effective
Date (net of any proceeds received by MVWC after the Effective Date in
connection with resales of any common stock or common stock options so
purchased) shall not exceed $5,000,000 in any Fiscal Year;

(c) any Foreign Subsidiary may make Restricted Payments to any Foreign
Subsidiary that is a Wholly Owned Subsidiary;

(d) so long as no Default or Event of Default shall have occurred and be
continuing, the issuer thereof may pay ordinary dividends on the Preferred
Stock; and

(e) MVWC and the Borrower may make Restricted Payments so long as after giving
effect to such Restricted Payment, (i) no Default or Event of Default has
occurred and is continuing or would result therefrom, (ii) the Consolidated
Leverage Ratio as of the last day of the most recent Reference Period (after
giving effect to such Restricted Payment as if such Restricted Payment occurred
on such date) is less than or equal to 5.00 to 1.00 on a pro forma basis and
(iii) MVWC and the Borrower are in compliance on a pro forma basis with (x) the
financial covenants contained in Section 7.1(b) and (c) of this Agreement as of
the last day of the most recent Reference Period (after giving effect to such
Restricted Payment as if such Restricted Payment occurred on such date) and
(y) the Borrowing Base Coverage Ratio contained in Section 7.2 as of the date of
such Restricted Payment.

7.8 Capital Expenditures. Make or commit to make any Capital Expenditure, except
Capital Expenditures of MVWC and its Subsidiaries in the ordinary course of
business not exceeding $350,000,000 in any Fiscal Year; provided, that (a) up to
$50,000,000 of any such amount referred to above, if not so expended in the
Fiscal Year for which it is permitted, may be carried over for expenditure in
the next succeeding Fiscal Year and (b) Capital Expenditures made pursuant to
this Section 7.8 during any Fiscal Year shall be deemed made, first, in respect
of amounts permitted for such Fiscal Year as provided above and, second, in
respect of amounts carried over from the prior Fiscal Year pursuant to clause
(a) above.



--------------------------------------------------------------------------------

 

88

 

and contributed or sold to such Time Share SPV in connection with a Qualified
Securitization Transaction; or (ii) by a Group Member in any Time Share SPV in
connection with its exercise of any rights under clean up call provisions of 15%
or less in any Qualified Securitization Transaction;

(i) provided that after giving effect thereto no Default or Event of Default
will exist, Investments by MVWC, the Borrower or a Wholly Owned Subsidiary
Guarantor constituting either the acquisition of (x) all or substantially all of
the assets, or all or substantially all of the assets constituting a business,
division or product line, of any Person not already a Subsidiary of MVWC or
(y) 100% of the Capital Stock of any such Person, which Person shall, as a
result of the acquisition of such Capital Stock, become a Wholly Owned
Subsidiary Guarantor (or shall be merged with and into the Borrower or another
Wholly Owned Subsidiary Guarantor, with the Borrower or such Wholly Owned
Subsidiary Guarantor being the surviving or continuing Person) in an aggregate
amount (valued at cost, including any Indebtedness assumed in connection with
such acquisition) not to exceed $225,000,000 during the term of this Agreement;

(j) in addition to Investments otherwise expressly permitted by this
Section 7.9, Investments by MVWC, the Borrower or any of their respective
Subsidiaries in an aggregate amount (valued at cost) not to exceed $5,000,000
during the term of this Agreement75,000,000 outstanding at any one time ;

(k) Investments constituting Restricted Payments permitted by Section 7.7; and

(l) to the extent constituting an Investment, any Swap Agreement permitted by
Section 7.12.; and

(m) Investments made by MVWC and its Subsidiaries in Deferred Compensation Plan
Assets in an amount not to exceed at any time 110% of the aggregate amount of
compensation payable to current and former employees and non-employee directors
of MVWC and its Subsidiaries that is deferred pursuant to the Deferred
Compensation Plan (plus amounts equal to the earnings or gains on such
investment assets).

7.10 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than MVWC, the Borrower or any Wholly Owned Subsidiary Guarantor) unless
such transaction is (a) otherwise permitted under this Agreement, (b) in the
ordinary course of business of the relevant Group Member, and (c) upon fair and
reasonable terms no less favorable to the relevant Group Member than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate. The restrictions contained in this Section 7.10 shall not apply to
(i) any transaction between or among Subsidiaries of the Borrower (other than
MVWC, the Borrower or any Wholly Owned Subsidiary Guarantor) in the ordinary
course of business, (ii) transactions between or among Group Members in the
ordinary course of business not to exceed $10,000,000 in the aggregate,
(iii) transactions in which the Borrower or any Subsidiary delivers to the
Administrative Agent a letter from an Independent Financial Advisor stating that
such transaction is fair to the Borrower or such Subsidiary from a financial
point of view or stating that the terms are not materially less favorable, when
taken as a whole, than those that might reasonably have been obtained by the
Borrower or such Subsidiary in a comparable transaction at such time on an arms’
length basis from a Person that is not an Affiliate, (iv) any transaction
(including any working capital true-up payment) entered into in connection with
the Spin-Off, including the Separation and Distribution Agreement and the
Intercompany Agreements, (v) to any sale or other transfer of Time Share
Receivables and other Related Assets or other transactions customarily effected
as part of (A) a Qualified Securitization Transaction (including, without
limitation, servicing agreements and other similar arrangements customary in
Qualified Securitization



--------------------------------------------------------------------------------

 

89

 

Transactions) or (B) the Receivables Warehouse Facility, (vi) timeshare and
fractional sales commissioned services provided through operations in Mexico,
Latin America or the Caribbean or (vii) owner services activities provided
through Promociones Marriott, S.A. de C.V.

7.11 Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by any Group Member of real or personal property that has been
or is to be sold or transferred by such Group Member to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member.

7.12 Swap Agreements. Enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Capital Stock), (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Subsidiary, (c) back-to-back Swap Agreements between
MVWC, the Borrower or any Subsidiary and a counterparty which constitutes, in
all material respects, a mirror Swap Agreement to any swap transaction described
in clauses (a) and (b) of this Section 7.12 in connection with the Receivables
Warehouse Facility or any Qualified Securitization Transaction and (d) any
accelerated share repurchase agreement, prepaid forward purchase agreement or
similar contract and all other agreements related thereto with respect to the
purchase by MVWC of its Capital Stock to the extent permitted by Section 7.7(e).

7.13 Changes in Fiscal Periods. Permit a Fiscal Year to end on a day other than
as specified for such Fiscal Year in Schedule 1.1E or change the method for
determining Fiscal Quarters or Fiscal Months.

7.14 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Group Member (other
than a Special Purpose Subsidiary) to create, incur, assume or suffer to exist
any Lien upon any of its property or revenues, whether now owned or hereafter
acquired, to secure its obligations under the Loan Documents to which it is a
party other than (a) this Agreement and the other Loan Documents and, (b) any
agreements governing any purchase money Liens or Capital Lease Obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby) and (c) restrictions on
the ability of MVWC to create Liens on Deferred Compensation Plan Assets.

7.15 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of MVWC (other than a Special Purpose Subsidiary with respect to
the Qualified Securitization Transaction to which such Special Purpose
Subsidiary is a party) to (a) make Restricted Payments in respect of any Capital
Stock of such Subsidiary held by, or pay any Indebtedness owed to, MVWC or any
other Subsidiary, (b) make loans or advances to, or other Investments in, MVWC
or any Subsidiary or (c) transfer any of its assets to MVWC, except for such
encumbrances or restrictions existing under or by reason of (i) any restrictions
existing under the Loan Documents and (ii) any restrictions with respect to a
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the Capital Stock
or assets of such Subsidiary.

7.16 Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement (after giving effect to
the Spin-Off) or that are reasonably related thereto; provided that, for
avoidance of doubt, the operation by any Loan Party of any Time Share
Development Property prior to or during the conversion of such Time Share
Development Property to Time Share Interests shall



--------------------------------------------------------------------------------

 

90

 

be deemed to be reasonably related to the businesses in which the Borrower and
its Subsidiaries were engaged on or prior to the date of this Agreement.

7.17 Amendments to Intercompany and Other Agreements. (a) Amend, supplement or
otherwise modify (pursuant to a waiver or otherwise) the terms and conditions of
the Intercompany Agreements or the Separation and Distribution Agreement if the
effect of any such amendment, supplement or modification (individually or when
taken cumulatively with all prior such amendments, supplements and
modifications) (a) would make the terms of any such agreement (including any of
the indemnities or licenses contained therein or any fees payable thereunder)
taken as a whole, materially less favorable to the interests of the Borrower,
the Borrower and its Subsidiaries taken as a whole, the Group Members taken as a
whole or the Lenders with respect thereto or (b) could reasonably be expected to
have a Material Adverse Effect.

(b) Amend, supplement or otherwise modify (pursuant to a waiver or otherwise)
the terms and conditions of the Deferred Compensation Plan if after giving
effect to any such amendment, supplement or modification (individually or when
taken cumulatively with all prior such amendments, supplements and
modifications) the Deferred Compensation Plan would fail to meet the
requirements for non-qualified deferred compensation plans contained in IRC
Section 409A.

7.18 Optional Payments and Modifications of Subordinated Debt. (a) Permit any
Group Member to make any optional or voluntary payment, prepayment, repurchase
or redemption of, or otherwise voluntarily or optionally defease the principal
of or interest on, or any other amount owing in respect of, any Subordinated
Debt except pursuant to a Permitted Refinancing.

(b) Permit any Group Member to amend, modify or otherwise change, or consent or
agree to any amendment, modification, waiver or other change to, any of the
terms of any agreement or instrument governing or evidencing Subordinated Debt
in any manner that is, taken as a whole with all such changes, materially
adverse to the Lenders without the prior consent of the Administrative Agent
(with the approval of the Required Lenders).

7.19 Use of Proceeds. The Borrower will not request any Loan or Letter of
Credit, and the Borrower shall not use, and shall procure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Loan or Letter of Credit (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (b) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, to the extent such activities, businesses or
transactions would be prohibited by Sanctions if conducted by a corporation
incorporated in the United States or in a European Union member state, or (c) in
any manner that would result in the violation of any Sanctions applicable to any
party hereto.

SECTION 8. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within three Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof; or



--------------------------------------------------------------------------------

Exhibit B

Schedule 1.1E

[See attached.]



--------------------------------------------------------------------------------

Schedule 1.1E

Fiscal Periods

 

             

PERIOD/   

FISCAL   
MONTH*   

 

FISCAL 2008

Leap Year;

53 Weeks

  FISCAL 2009   FISCAL 2010   FISCAL 2011  

FISCAL 2012

Leap Year

 

FISCAL 2013

53 Weeks

             

  1    

  2    

  3    

 

  4    

  5    

  6    

 

  7    

  8    

  9    

 

10    

11    

12    

13    

 

January 25

February 22

March 21

 

April 18

May 16

June 13

 

July 11

August 8

September 5

 

October 3

October 31

November 28

January 2, 2009** 

 

 

January 30

February 27

March 27

 

April 24

May 22

June 19

 

July 17

August 14

September 11

 

October 9

November 6

December 4

January 1, 2010 

 

January 29

February 26

March 26

 

April 23

May 21

June 18

 

July 16

August 13

September 10

 

October 8

November 5

December 3

December 31, 2010 

 

January 28

February 25

March 25

 

April 22

May 20

June 17

 

July 15

August 12

September 9

 

October 7

November 4

December 2

December 30, 2011 

 

January 27

February 24

March 23

 

April 20

May 18

June 15

 

July 13

August 10

September 7

 

October 5

November 2

November 30

December 28, 2012 

 

January 25

February 22

March 22

 

April 19

May 17

June 14

 

July 12

August 9

September 6

 

October 4

November 1

November 29

January 3, 2014** 

                                        PERIOD/   
FISCAL   
MONTH*      FISCAL 2014   FISCAL 2015  

FISCAL 2016

Leap Year

  FISCAL 2017   FISCAL 2018   FISCAL 2019              

  1    

  2    

  3    

 

  4    

  5    

  6    

 

  7    

  8    

  9    

 

10    

11    

12    

13    

 

 

January 31

February 28

March 28

 

April 25

May 23

June 20

 

July 18

August 15

September 12

 

October 10

November 7

December 5

January 2, 2015 

 

January 30

February 27

March 27

 

April 24

May 22

June 19

 

July 17

August 14

September 11

 

October 9

November 6

December 4

January 1, 2016 

 

January 29

February 26

March 25

 

April 22

May 20

June 17

 

July 15

August 12

September 9

 

October 7

November 4

December 2

December 30, 2016 

 

January 31

February 28

March 31

 

April 30

May 31

June 30

 

July 31

August 31

September 30

 

October 31

November 30

December 31, 2017 

N/A

 

January 31

February 28

March 31

 

April 30

May 31

June 30

 

July 31

August 31

September 30

 

October 31

November 30

December 31, 2018 

N/A

 

January 31

February 28

March 31

 

April 30

May 31

June 30

 

July 31

August 31

September 30

 

October 31

November 30

December 31, 2019 

N/A

* With respect to Fiscal Years 2008 through 2016, each of Periods 1 through 3,
Periods 4 through 6, Periods 7 through 9 and Periods 10 through 13 is a Fiscal
Quarter. With respect to Fiscal Years 2017 through 2019, each of Periods 1
through 3, Periods 4 through 6, Periods 7 through 9 and Periods 10 through 12 is
a Fiscal Quarter.

** Includes 5 weeks.